DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 11/23/21, have been entered in the above-identified application.

Election/Restrictions
Applicant’s election without traverse of Claims 2-18, 50, and 59-65 in the reply filed on 11/23/21 is acknowledged, and any claims drawn to other groups of inventions have been cancelled.

Claim Interpretation
In claim 60 the term “organic hydrolysis stabiliser” will be interpreted to mean typical organic hydrolysis stabilisers based on epoxidised fatty acid glycerides and multi-functional glycidyl compounds (see page 2 of instant specification).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 63-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The structure of claims 63 and 64 would have been unclear to one of ordinary skill in the art at the time of invention because they depend upon a canceled claim. 
Examiner Note: The Examiner will examine claim 63 as if it based upon claim 50 and claim 64 lacking the structure that would have been provided by the canceled claim.
Claim 65 recites the limitation "multi-layer assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 50, 59, and 61-65 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al (WO 2011/030098 A1) in view of Watson et al (US 5,837,049 A).
Regarding claim 50, 2, and 17, Brennan teaches a photovoltaic cell comprising a front-plane, electrode layer(s), a photovoltaic-active layer, and a back-plane, wherein said backplane comprises a polyester film (e.g., biaxially oriented polyester film); wherein the polyester film comprises a whitening agent such as titanium dioxide incorporated into the film typically in the range of from 5% to 30% by weight, preferably 10% to 25% by weight, based on the weight of polyester in the layer (page 3, lines 21-31; page 14, lines 1-11; page 17, line 22-34; claim 18).
Brennan fails to suggest wherein said particles are coated by an organic coating, wherein said organic coating is selected from an organophosphorus compound and a polymeric organic coating, wherein said organic coating is not and does not comprise a polysiloxane.
Watson teaches titanium dioxide pigment particles wherein said particles are coated by an organic coating, wherein said organic coating is selected from an organophosphorus compound, and said particles may be used in polyester (col 7, lines 1-66; col 4, lines 29-34). Watson further teaches its pigments result in a low oil demand for masterbatches of polymers and a process which results in lower energy consumption.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the titanium dioxide pigments of Watson for the titanium WPEP § 2144.06 Il); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07). In the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the titanium dioxide pigments of Watson for the titanium dioxide pigments of Brennan for a process that results in a low oil demand for masterbatches of the polyester and a process which results in lower energy consumption.
With regard to the limitation “wherein said organic coating is not and does not comprise a polysiloxane,” Watson suggests embodiments wherein the coating consists essential of the organophosphorus compound (claims 1-19). Furthermore, it would have been obvious to exclude polysiloxane from the coating if it is not needed, since its prima facie obvious to omit an element if its function is not needed (MPEP § 2144.04 II).
Regarding claims 3, 4, and 6, Brennan would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention wherein said polyester film is a layer (A) in a multilayer film further comprising a second layer (B); wherein said second layer (B) is a polyester film layer; wherein the polyester of said second layer (B) is or comprises a polyester which is the same as the polyester of layer (A) (page 15, line 31 – page 16, line 30).
Regarding claim 5, Brennan teaches the intrinsic viscosity of the polyester film is preferably at least 0.65, preferably at least 0.7, and in one embodiment in the range of from about 0.65 to about 0.75 (page 15, lines 4-7).
Regarding claims 7-9, Brennan teaches the use of whitening agents, opacifiy agents, and fillers in the films (page 14, lines 1-32); wherein the additional layers may be the same or different and contain the same or different additives; and one of the film layers may be transparent or have a different haze value (page 16, line 18 – page 17, line 5); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of the fillers such as titanium dioxide in each layer as well as in relation to one another to optimize the optical properties of the individual layers and the overall film.
Regarding claim 10, Brennan would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the use of reclaimed waste film derived from the manufacture of the multilayer film in the layers or masterbatch of the film (page 8, lines 13-26).
Regarding claim 11, Brennan teaches the thickness of the polymer film may be as low as 37 μm (page 13, lines 20-23); and the thickness of an additional layer may be between 100 μm and 150 μm, (page 16, lines 25-30) so the thickness of the first layer (A) to the additional layer (B) would be about 24% to 37% which lies within or overlaps the range of the instant claims. 
Regarding claim 12, Brennan teaches the thickness of the polyester film is preferably in the range of from about 5 to about 500 μm which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the thickness of the instant claim (page 13, lines 21-22).
Regarding claims 13 and 14, Brennan teaches the oriented polyester film is a biaxially oriented polyester film; wherein said polyester is polyethylene terephthalate (page 3, lines 21-31).
Regarding claim 15, Watson suggests a rutile titanium dioxide is preferred (col 2, lines 1-15).
Regarding claim 16, Watson would have rendered obvious to one of ordinary skill in the art at the time of invention that the titanium dioxide should be uniformly and discretely coated by said organic coating (e.g., relatively uniform) (col 3, lines 20-27); and in the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to apply a uniform and discrete coating to the granules, so they are uniformed in properties across the surface of the granule.
Regarding claim 18, Watson suggests wherein the titanium dioxide particles are coated with an alkylphosphonic acid or an ester of an alkylphosphonic acid wherein the alkylphosphonic acid contains from 6 to 22 carbon atoms (col 1, line 19-36).
Regarding claim 59, Brennan teaches the titanium dioxide particles may have a mean particle diameter (i.e., particle size) of preferably from 0.15 to 1.2 μm (page 11, lines 1-20); and Watson teaches the titanium dioxide particles may have an average particle size of 0.01 to 0.15 μm (col 2, lines 35-50). These ranges substantially over lap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Brennan as modified by Watson, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claim 61, with regard to the limitation “wherein the film does not comprise an organic UV absorber,” Brennan suggests embodiments wherein the organic UV absorber appears to be optional (page 8, lines 28-30). Furthermore, it would have been obvious to exclude organic UV absorber from the film if it is not needed, since its prima facie obvious to omit an element if its function is not needed (MPEP § 2144.04 II).
Regarding claims 62 and 65, Brennan teaches the films may be opaque or white (page 14, lines 1-11). 
Regarding claim 63, Brennan teaches the films should have an elongation to break, measured according to ASTM D882, of at least 10% after at least 84 hours when aged at 121 °C and 1.2 bar pressure (claim 14) which would have suggested or otherwise rendered obvious the range of the instant claim.
Regarding claim 64, Brennan teaches the electrode layer(s) and photovoltaic-active layer(s) are coated in an encapsulant, and wherein the back-plane comprises an oriented polyester film (page 17, lines 22-30).
	
Claims 60 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan and Watson as applied to claim 50 above, and further in view of Matsumura et al (US 2013/0108849 A1).
Regarding claim 60, Brennan teaches the photovoltaic cell of claim 1.
Brennan fails to teach the film does not comprise an organic hydrolysis stabiliser. However, Brennan suggests the use of a hydrolysis stabiliser (abstract).
Matsumura suggests the use of phosphoric acid compounds as hydrolysis stabiliser substitutes for that of typical organic hydrolysis stabilisers or agents (para 42-43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the phosphoric acid compounds of Matsumara for the hydrolysis stabilisers of Brennan as modified by Watson, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (WPEP § 2144.06 Il); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07). In the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Matsumara, to adjust the phosphoric acid compounds used on the titanium dioxide particles of Brennan as modified by Watson to optimize the hydrolysis resistance of the polyester film used in the photovoltaic cell. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783